DETAILED ACTION
 	Claims 1-3, 5-25 and 27-30 are pending. This is in response to Applicant’s amendments and arguments filed on February 19, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Authorization
Authorization for this examiner’s amendment was given in an interview with attorney Yuri L. Eliezer Reg. No. 63,402 and inventor Keith L Coleman on March 2, 2021.

Claim Amendment
1.	(Currently Amended)  A method comprising:
 	receiving a configuration for a domain name system (DNS) to log all queries;
 	publishing a customized sender policy framework (SPF) policy to the DNS, the customized SPF policy comprising a macro-endowed mechanism for obtaining
 	a username,
 	an IP address, and
 	a domain,

 	logging a plurality of received SPF customized queries;
	accessing a log comprising the plurality of received SPF customized queries;
	extracting data from each of the received SPF customized queries, the data being populated by the macro mechanism associated with the SPF customized query, wherein extracting comprises identifying a demarcation within each query to determine a location of the data captured by the macro-endowed mechanism;
	populating a datastore with extracted data comprising 
 	providing, based on the extracted data, an indication of outbound emails sent from the domain associated with the specific user.

	2.	(Previously Presented)  The method of claim 1, wherein the customized SPF policy comprises at least one of the following: 
	a macro character sequences, and
	a term corresponding to at least one of the following: an ‘exists’ term, an ‘a’ term, an ‘mx’ term, an ‘include term, a 'redirect' modifier that accepts macros, and any other mechanism that is macro compatible.



	4.	(Cancelled) 

	5.	(Previously Presented)  The method of claim 1, further comprising saving a string based on, at least in part, a processing the query log for the data captured by the macro-endowed mechanism.

	6.	(Previously Presented)  The method of claim 5, further comprising at least one of the following:
	extracting the captured data, and 
	storing the extracted data as the string.

	7.	(Cancelled)

	8.	(Original)  The method of claim 6, wherein storing comprises providing auxiliary data associated with logged SPF queries, the auxiliary data comprising a timestamp.



	10.	(Original)  The method of claim 9, wherein the displaying is based on a retrieval of data extracted from a DNS query log comprising aspects captured from the macro-endowed mechanism.

	11.	(Currently Amended)  A system for tracking messages, the system comprising:
	a memory storage; and
	a processor in operative communication with the memory storage, the processing being operative to:
 	publish a customized sender policy framework (SPF) policy to the DNS, the customized SPF policy comprising a macro-endowed mechanism for obtaining 
 	a username,
 	an IP address, and
 	a domain,
 	wherein at least one particular macro sequence of the macro-endowed mechanism facilitates a capture of data from an email being sent by a specific user;
log a plurality of received SPF customized queries,
 	access a log comprising the plurality of received SPF customized queries,
, wherein extracting comprises identifying a demarcation within each query to determine a location of the data captured by the macro-endowed mechanism,
 	populate the memory with extracted data comprising 
 	organize a display of the extracted data, the display being configured to provide an indication of outbound emails sent from the domain associated with the specific user.

12.	(Currently Amended)  The system of claim [[10]] 11, wherein macro-endowed mechanism includes an “exists” term that specifies a domain name to use in a DNS A-record query during the SPF authentication process.

13.	(Original)  The system of claim 11, wherein the 'exists' term is a sender mechanism for identifying IP addresses that either are permitted or are not permitted to use an email of a domain identity.

14.	(Previously Presented)  The system of claim 11, wherein combining the 'exists' mechanism with particular macro sequences facilitates accounting an email being sent by the specific user.

11, wherein the processor is further operative to save a string corresponding to a DNS query log.

16.	(Original)  The system of claim 15, wherein the processor is further configured to process the query log for the data captured by the macro-endowed mechanism.

17.	(Original)  The system of claim 16, wherein the processor is further configured to:
	extract the captured data.

	18.	(Original)  The system of claim 16, wherein the processor is further configured to:
	store the extracted data as a string.

	19.	(Cancelled)

	20.	(Original)  The system of claim 18, wherein the processor is further configured to append auxiliary data associated with logged SPF queries, the auxiliary data comprising a timestamp.

	21.	(Currently Amended)  The system of claim [[10]] 11, wherein the processor is further provided, via a user interface, an identifier associated with system user and a number of emails sent by the user over a time period.

system of claim [[9]] 11, wherein the processing being configured to organize the display displaying is based on a retrieval of data extracted from a DNS query log comprising aspects captured from the macro-endowed mechanism.

	23.	(Currently Amended)  A non-transitory computer-readable medium including instructions for performing a method, the method executed by the instructions comprising:
	publishing a customized sender policy framework (SPF) policy to the DNS, the customized SPF policy comprising a macro-endowed mechanism for obtaining
		a username,
		an IP address, and
		a domain,
	wherein at least one particular macro sequence of the macro-endowed mechanism facilitates a capture of data from an email being sent by a specific user;
	logging a plurality of received SPF customized queries;
	accessing a log comprising the plurality of received SPF customized queries;
	extracting data from each of the received SPF customized queries, the data being populated by the macro mechanism associated with the SPF customized query, wherein extracting comprises identifying a demarcation within each query to determine a location of the data captured by the macro-endowed mechanism;

	organizing a display of the extracted data, wherein organizing a display of the extracted data comprises providing an indication of outbound emails sent from the domain associated with the specific user.

	24.	(Previously Presented)  The non-transitory computer-readable medium of claim 23, wherein the customized SPF policy comprises at least one of the following:
	macro character sequences, and
	a term corresponding to at least one of the following: an ‘exists’ term, an ‘a’ term, an ‘mx’ term, an ‘include term, a 'redirect' modifier that accepts macros, and any other mechanism that is macro compatible.

	25.	(Previously Presented)  The non-transitory computer-readable medium of claim 23, wherein the macro-endowed mechanism comprises at least one macro term used as a sender mechanism for identifying at least one of the following: a username, an IP addresses, and a domain.

	26.	(Cancelled)  



	28.	(Previously Presented)  The non-transitory computer-readable medium of claim 23, further comprising at least one of the following:
	extracting the captured data, and 
	storing the extracted data as the string.

	29.	(Cancelled)

	30.	(Previously Presented)  The non-transitory computer-readable medium of claim 28, wherein storing comprises providing auxiliary data associated with logged SPF queries, the auxiliary data comprising a timestamp.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, Examiner concedes there is no art singly or in combination teach features such as publishing a customized sender policy framework (SPF) policy to the DNS, the customized SPF policy comprising a username, an IP address, and a domain,
 	wherein at least one particular macro sequence of the macro-endowed mechanism facilitates a capture of data from an email being sent by a specific user;
 	
	extracting data from each of the received SPF customized queries, the data being populated by the macro mechanism associated with the SPF customized query, wherein extracting comprises identifying a demarcation within each query to determine a location of the data captured by the macro-endowed mechanism.
	Therefore claims 1, 11 and 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	 				Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRI M TRAN/Primary Examiner, Art Unit 2494